DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 1/10/2022.

In the response to the Non-Final Office Action 12/29/2021, the applicant states that Claims 1 and 17 have been amended. Claims 17-36 are pending in current application.

Claims 1 and 17 have been amended. In summary, claims 17-36 are pending in current application.

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered. 
Regarding to Double Patenting rejection, Applicant acknowledges this rejection and proposes to submit a terminal disclaimer if, once subject matter has been deemed otherwise allowable. The examiner maintains the Double Patenting rejection.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-24, 26-34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10908316 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Application 17164179
Patent No. US 10908316 B2
Claim 17
Claim 11
An apparatus comprising a tangible, non-transitory, computer-readable media that comprises instructions that, when executed 

identifying a hydrocarbon well raster log that comprises a plurality of values associated with a geologic measurement of a hydrocarbon well at a plurality of depths of the hydrocarbon well,
a store that is capable of storing a well log, the hydrocarbon well raster log containing one or more values of one or more geologic measurements of a well and each value of each geologic measurement of the hydrocarbon well being recorded at a plurality of depths of the hydrocarbon well, 
the plurality of values of the geologic measurement recorded within and outside of a range of the hydrocarbon well raster log such a portion of the plurality of values of the geologic measurement overlap another portion of the plurality of values of the geologic measurement;
the hydrocarbon well raster log recording the range of values of at least one geologic measurement over a range and wherein the values of the at least one geologic measurement exceeds the range and wraps around the hydrocarbon well raster log;
processing the hydrocarbon well raster log,
the processor of the computer system executing the plurality of lines of instructions and being configured to receive the hydrocarbon well raster log, 

process the hydrocarbon well raster log by performing an image straightening on the hydrocarbon well raster log that comprises a linear scale associated with a measured depth of the hydrocarbon well and
subsequent to the processing, generating a hydrocarbon well digital log wherein the hydrocarbon well digital log unwraps the values of the at least one geologic measurement on the hydrocarbon well raster log;
subsequent to the processing, generate a hydrocarbon well digital log from the processed hydrocarbon well raster log, wherein the hydrocarbon well digital log unwraps the values of the at least one geologic measurement on the hydrocarbon well raster log, 
digitizing a curve from the hydrocarbon well digital log,
to digitize a curve from the hydrocarbon well digital log, and 
the digitized curve comprising a curve of the values for the at least one geologic measurement; and
the digitized curve comprises a continuous curve of the values for the at least one geologic measurement and
generating data representative of at least one of the hydrocarbon well digital log or the digitized curve for display on a graphical user interface (GUI).
to display the generated hydrocarbon well digital log.

12. The apparatus of claim 11, wherein the component is capable of 
generating a first panel of the hydrocarbon well digital log having a first range of values for the geologic measurement of the hydrocarbon well raster log; and 
generating a first panel of the hydrocarbon well digital log having a first range of values for the at least one geologic measurement of the hydrocarbon well raster log and
generating a second panel of the hydrocarbon well digital log having a second range of values that do not overlap the first range of values for the geologic measurement of the hydrocarbon well raster log.
generating a second panel of the hydrocarbon well digital log having a second range of values that do not overlap the first range of values for the at least one geologic measurement of the hydrocarbon well raster log.
19. The apparatus of claim 18, wherein the operation of generating the hydrocarbon well digital log further comprises: 
13. The apparatus of claim 11, wherein the component is capable of 
generating a third panel of the hydrocarbon well digital log having a third range of values that do not overlap the first and second ranges of values for the at least one geologic measurement of the hydrocarbon well raster log.
generating a third panel of the hydrocarbon well digital log having a third range of values that do not overlap the first and second ranges of values for the at least one geologic measurement of the hydrocarbon well raster log.

14. The apparatus of claim 13, wherein the computer system is capable of displaying the hydrocarbon well digital log in which each panel of the hydrocarbon well digital log is displayed adjacent to each other.
21. The apparatus of claim 17, wherein the hydrocarbon well raster log comprises a linear scale associated with a measured depth of the hydrocarbon well.
Part of Claim 11: comprises a linear scale associated with a measured depth of the hydrocarbon well
22. The apparatus of claim 17, wherein the geologic measurement comprises one of an electrical parameter, a resistivity parameter, an image parameter, a porosity parameter, a density parameter, a neutron porosity parameter, or a gamma ray parameter of one or more geologic formations adjacent the hydrocarbon well.
15. The apparatus of claim 11, wherein the at least one geologic measurement is one of an electrical parameter, a resistivity parameter, an image parameter, a porosity parameter, a density parameter, a neutron porosity parameter, or a gamma ray parameter of one or more geologic formations adjacent the hydrocarbon well.
23. The apparatus of claim 17, wherein the operation of processing the hydrocarbon well raster log further comprises: performing an 


17. The apparatus of claim 16, wherein the computer system is capable of performing bi-linear interpolation.
25. The apparatus of claim 17, wherein the operations further comprise: determining one or more off-scale portions of the hydrocarbon well digital log; and deemphasizing the one or more off-scale portion of the hydrocarbon well digital log in the digitized curve.

26. The apparatus of claim 17, wherein the hydrocarbon well digital log comprises a multi-panel hydrocarbon well digital log.
Claim 12-claim 14
Claim 27-34 and 36
Claims 1-20



Allowable Subject Matter
Claims 25 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616